Exhibit 15.2 - B - 61 - RSM Richter Chamberland LLP RSM Richter Chamberland LLP 2, Place Alexis Nihon Montréal (Québec) H3Z 3C2 Téléphone / Telephone : (514) 934-3400 Télécopieur / Facsimile : (514) 934-3408 www.rsmrch.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Comamtech Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-102792) and the Registration Statement on Form F-3 (No. 333-117794) of Comamtech Inc. of our Independent Registered Public Accounting Firm’s Report dated March 27, 2009, except for note 5 which is dated June 30, 2009, which appear in this Annual Report to shareholders on Form 20-F. s/s RSM Richter Chamberland LLP Chartered Accountants Montreal, Canada March 31, 2011
